Citation Nr: 1433384	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-46 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1972, and from October 1973 to December 1974.  He died on July [redacted], 2009.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In November 2009, the appellant requested a hearing before a Decision Review Officer (DRO).  In October 2010, she withdrew her request.  A note in the file reflects that an informal conference with the appellant's representative was held on October 28, 2010; no conference report has been made available despite a diligent search by the agency of original jurisdiction, and the appellant has verified that she did not attend an informal conference.  

In April 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not service-connected for any disability.

2.  A disability of service origin did not cause, hasten, or materially or substantially contribute to the Veteran's death.   


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An August 2009 letter satisfied the duty to notify provisions, including the provisions applicable to claims for Dependency and Indemnity Compensation described in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The claim was subsequently readjudicated, most recently in an August 2013 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained, as have his Social Security Administration disability determination, and the records considered in that determination.  The appellant has not identified any outstanding records which are relevant to the claim.  

An opinion from a VA physician as to the etiology of the Veteran's hepatitis C was obtained in August 2013.  The examiner provided a well-reasoned opinion as to whether the hepatitis C that caused the cirrhosis was related to any incident of service.  His conclusion is based upon his review of the claim file and his own professional judgment, and is adequate evidence upon which to decide the claim.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Although service connection was not established for any disability during the Veteran's lifetime, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection should have been established.

The evidence must show that such a disability either caused or contributed substantially or materially to the Veteran's death.  It must singly or with some other condition be the immediate or underlying cause; or, it must be etiologically related to the immediate or underlying cause of death.

In order to show that a service-related disability contributed to the Veteran's death it is not sufficient to show that it casually shared in producing death; it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Lathan v. Brown, 7 Vet. App. 359 (1995).  

Analysis

The Veteran's death certificate reflects that the immediate cause of his death was respiratory failure, which was substantially due to hepatic cirrhosis.  The Veteran was diagnosed with hepatitis C during his lifetime.  The appellant contends that the Veteran contracted hepatitis C during his service, through the use of mass inoculation systems. 

As such mass inoculation systems were widely used during the period of time in which the Veteran served, the appellant's assertions as to the Veteran's exposure to these systems are credible.  

Medically recognized risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine abuse, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposures such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998).

The Veteran's post-service medical history reflects that the Veteran began using IV drugs not long after his discharge from service, and that he continued using them until his death in July 2009.  

He was diagnosed with hepatitis C in April 2003.  A 20 year history of IV drug use and intranasal cocaine use was noted.  The Veteran was still actively using drugs and alcohol, which limited his treatment options.  
In June 2009, the Veteran was admitted to the VA Medical Center in Little Rock. The appellant reported to VA medical staff that the Veteran was lethargic and had been shooting cocaine.  Multiple life-threatening diseases and disorders were assessed, among them hepatic cirrhosis.  The Veteran died on July [redacted], 2009.  

An August 2013 VA medical opinion noted that there is no medical evidence that mass inoculation systems caused hepatitis C, and that the Veteran had a multitude of other risk factors for hepatitis C; in particular, his heavy IV drug use and intranasal cocaine use.  The examiner concluded that the Veteran's post-service IV drug use and intranasal cocaine use were most likely responsible for his hepatitis C, and that it was less likely than not that the Veteran contracted hepatitis C during a mass inoculation.  

The examiner is a medical doctor and competent to render an opinion in this matter.  His conclusions are based upon his review of the claim file, peer-reviewed medical literature, and his own professional judgment.  It is of significant probative value.  

The appellant has submitted an Internet article purporting to link hepatitis C to mass inoculation systems during service.  However, the article states that mass inoculation systems should be considered as a cause of hepatitis C only in the absence of other risk factors.  The Veteran engaged in IV drug use and intranasal cocaine use for approximately 30 years; thus, it cannot be said that he had no risk factors for hepatitis C other than mass inoculation systems.  As a result, the treatise evidence presented by the appellant is of no probative value.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the onset and etiology of hepatitis C and hepatic cirrhosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the appellant's assertions as to a relationship between the Veteran's service and his hepatitis C and hepatic cirrhosis are of no probative value.  

The preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death; there is no doubt to be resolved; and service connection for the cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


